Citation Nr: 1025327	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for PTSD.  The Veteran was 
scheduled for a May 2008 Board hearing, but failed to appear or 
indicate any desire to reschedule.

The Board remanded this case in September 2008 so that additional 
records could be obtained and so the Veteran could be provided 
with proper notice for substantiating his claim.  The directives 
of the remand were substantially complied with.

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 


FINDING OF FACT

The record contains enough corroborative evidence to support that 
an in-service military sexual assault took place; and a VA 
clinical psychological opinion that the Veteran has a diagnosis 
of PTSD related to the military sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD, which he relates 
to in-service sexual assaults.  He has asserted that two sailors 
raped him on three separate occasions while he was aboard the USS 
Wabash.  He stated that the same thing happened to other sailors, 
one of whom ended up missing.  After that he was frightened that 
if he ever told anyone, the same thing would happen to him.  He 
stated that in 1991 (which would have been during the Veteran's 
time in service) he was arrested for trying to commit suicide on 
the freeway and was taken by the shore patrol to downtown Long 
Beach.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians: 
pregnancy tests or tests for sexually-transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. 38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records are negative for any psychiatric 
treatment or reports of sexual assault, which is consistent with 
the Veteran's report that he was afraid to tell anyone what 
happened.  The Long Beach Police Department responded that there 
were no records found of an attempted suicide by the Veteran on a 
highway in 1991.  A January 1991 police record noted that the 
Veteran was a passenger in a vehicle that hit another vehicle and 
did not stop.  The driver of the vehicle was arrested.  The 
Veteran was interviewed about the incident but there is no 
indication that he was arrested.

The Veteran has been receiving psychiatric treatment since 2002 
and treatment for PTSD since 2003.  A November 2002 VA 
psychiatric treatment note shows complaints of ongoing anxiety, 
depression, and insomnia with headaches.  He described feeling 
panicky at times. He admitted to suicidal ideations but indicated 
that he would not act on this.  He had a long history of alcohol 
and crack cocaine abuse but had been clean and sober for the last 
three months since entering rehabilitation treatment in August 
2002.  

VA treatment records dated from December 2002 to January 2003 
note the Veteran's report of history of sexual trauma in the 
military in addition to sexual and physical abuse as a child.  He 
complained of flashbacks to childhood abuse.  It was noted that 
he was hospitalized three times prior to age 9 after beatings 
from his father.  He also was involved in gang activity from ages 
11 to 16 and joined the Navy to escape this violent lifestyle.  
There was violence and assault in the Navy, one event disturbing 
enough to precipitate a suicide attempt.  The Veteran also 
believes the incident in service ruined his marriage.

An undated letter signed by an attending VA psychiatrist noted 
that the Veteran began his treatment for PTSD in April 2003.  A 
June 2003 VA psychiatric evaluation noted that the Veteran kept 
having nightmares, flashbacks, and very distressing, intrusive 
thoughts from three incidents when he was raped by "two black 
men (fellow soldiers)."  He reported that "In my culture, if 
you are raped it is supposed to be your fault and means that you 
are gay and it is just an intolerable thought and feeling, [sic] 
I myself did not know who I was gay or straight anymore."  He 
reported that he felt quite distressed and alone and was unable 
to talk to anyone because he was frightened since another 
individual whom the two men had raped had gone missing.  He 
stated that the rapes ruined his life and marriage.  When he 
returned home he was unable to make love to his wife because 
every time he tried he would see the faces of the two men.  This 
caused huge marital difficulties but he was unable to tell 
anyone, including his wife or any of his relatives, what happened 
to him.  This led to his divorce.

The Veteran continued to receive treatment for PTSD through 2004.  
A June 2004 record noted the Veteran's report that he had not 
been able to have sex with anyone since his military rape trauma 
and that this had ended his present relationship with his 
girlfriend.

A November 2004 opinion from a VA psychologist notes that she had 
been treating the Veteran since August 2004.  His years of 
suffering from PTSD had been documented in the treatment record 
from his treatment at other VA service centers and by his own 
narrative.  The psychologist assessed through clinical interview 
and administration of several psychological tests that the 
Veteran had PTSD related to military sexual trauma.  The 
psychologist noted that the Veteran had provided a credible and 
detailed account of the multiple sexual assaults he had 
experienced while in the military service.  

The Veteran's ex-wife submitted a statement in August 2005 that 
she and the Veteran dated in high school and had a child together 
right before he went into the military.  He came back briefly and 
they got married before he left for a six month tour.  Six months 
later when he returned, he was a completely different person.  He 
was distant and would wake up in the middle of the night with 
nightmares; he also started drinking more and would not have any 
sexual contact with her.  She said that she would ask him what 
happened to him during the six month tour but he would never tell 
her.  Whatever happened he had never been the same person.  Six 
months after he got out of the Navy, they separated.  She 
indicated that it had been over 13 years since he left the Navy 
and he still would not tell her what happened.  

The record shows that the Veteran did not seek treatment for any 
psychological problems in service and there is no record 
corroborating his report that he tried to commit suicide during 
his military service by running into traffic on the highway.  
However, the Veteran has consistently reported that two sailors 
sexually assaulted him on three separate occasions, which lends 
support to his credibility.  A VA clinical psychologist also 
found the Veteran's reports of the military sexual trauma to be 
credible.  Additionally, as provided under 38 C.F.R. 
§ 3.304(f)(4), evidence from sources other than the Veteran's 
service records tend to corroborate his report of the sexual 
assault in service.  Specifically, his ex-wife stated that she 
observed that the Veteran's behavior changed after his tour 
during which he indicated that the rapes took place.  She 
recalled that he would not talk about what happened, was distant, 
had nightmares, started drinking more, and would no longer have 
any sexual contact with her, and that eventually they separated.  
Later records note continued problems with alcohol and drug 
abuse, although the Veteran sought rehabilitation treatment in 
2002.

The Veteran and his ex-wife are deemed credible, as their 
statements about what they observed and experienced are 
relatively consistent, and the Veteran was specifically found to 
be credible by a VA clinical psychologist.  The Veteran also is 
competent to state that he was sexually assaulted; and his ex-
wife is competent to state that she observed a change in behavior 
in the Veteran after his military service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that 
even though there is no record of the rapes in service, there is 
enough corroborative evidence to support that the in-service 
military sexual assault took place.

Prior treatment records note a history of sexual and physical 
abuse as a child, but there is no evidence of a pre-existing 
psychological disorder at entry into the military.  The entrance 
examination into service in August 1989 was negative for any 
psychiatric findings and the service treatment records do not 
refer to any previous psychological problems.  Therefore, the 
issue is whether there was any direct in-service incurrence of 
PTSD.  

For the reasons stated above, service connection for PTSD is 
warranted.  See 38 C.F.R. §§ 3.303, 3.304.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for PTSD secondary to sexual 
assault is granted, subject to the rules and payment of monetary 
benefits.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


